DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 15, 18, 20, 25, 27, 29 – 31, 34 – 36, and 39 – 41 are pending.  Claims 15 and 41 were amended.  Claims 1, 4 – 6, 11, 12, and 26 were cancelled. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 - 31 and 34 - 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 29 – 31 and 34 depend on claim 1, which was cancelled.  Claims 35 and 36 depend on claim 4, which was also cancelled.  As claims 29 – 31 and 34 – 36 are directed to a system, and there are no longer any system claims in the application, it is unclear how these claims should be interpreted.
Claims 39 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 15 includes the element/step “wherein the one or more tasks comprises preparing a velocity model”, and claim 39 includes the element/step “wherein the one or more tasks comprise processing seismic gathers”.  It is unclear whether claim 39 is meant to exclude “preparing a velocity model” from the tasks, or if it should be adding “processing seismic gathers” to the list of tasks.  If the latter is desired, the Examiner suggests “wherein the one or more tasks further comprise processing seismic gathers”.

Allowable Subject Matter
Claims 15, 18, 20, 25, 27, and 41 are allowed.
The following is the examiner's statement of reasons for allowance: 
Regarding claims 15 and 41, the closest prior art of record, Wong, Lee, and Liu, either singularly or in combination, fail to anticipate or render obvious the method comprising 
wherein the controller unit ignores processing the tasks associated with a subset of the shot areas in order to proceed to the next iteration based on determining a percentage of the tasks for processing the shot areas in the subset to the tasks for processing all of the shot areas and based on the spatial separation of the shot areas in the subset,

Regarding claims 18, 20, 25, and 27 the closest prior art of record, Wong, Lee, and Liu, Bonham, Routh, and Breckenridge, either singularly or in combination, fail to anticipate or render obvious the invention as claimed in claim 15, as discussed above. 

The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Wang et al., US 5991695, teaches “A method of determining traveltime fields for use in processing geophysical data. The method is implemented on a computer having massively parallel processors. ([Abstract]).  This method includes distribution of processing tasks by the location of a source trace ([col 4, lines 18 – 20 and 36 - 41]), which the Examiner interprets as equivalent to “wherein tasks for parallel stages are defined by source shot such the task assigned to each worker is dependent on a location for the shot area”.

Response to Arguments
Applicant’s amendments with respect to claim 15 have been fully considered and resolve the issues of double patenting and obviousness.  The rejections of 2 November 2020 have been withdrawn. 
Applicant’s arguments, see pages 9 and 10, filed 2 May 2021, with respect to claim 41 have been fully considered and are persuasive.  The rejection of 2 November 2021 has been withdrawn.  As discussed above, the prior art of record does not teach 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brent A Fairbanks whose telephone number is (408)918-7532.  The examiner can normally be reached on 8:00AM - 5:30PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862